                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       No. 2:18-CR-118
                                             )
JAMES BRANTLEY                               )

                                            ORDER

        Before the Court is the defendant’s motion to continue the sentencing hearing and related

deadlines in this matter, [Doc. 15]. Based on the representations made in the defendant’s motion,

it is hereby ORDERED that the motion is GRANTED. The sentencing hearing is CONTINUED

to commence on June 17, 2019 at 9:00 a.m. Further, the parties shall file their sentencing

memoranda on or before June 3, 2019.

        The presentence investigation report (“PSR”) in this case was disclosed to the parties on

December 28, 2018, [Doc. 11]. The Court’s prior order continued the deadline to file objections

to the PSR to March 8, 2019. The Court finds that there is little justification for continuing the

deadline to file objections to the PSR even further. Indeed, the parties still have roughly a month

to review the PSR and determine if they object to any of its contents. However, to ensure that the

parties have ample time to consider the PSR, the Court will extend the deadline to file objections

to the PSR to April 8, 2019. This will be the final extension of time to file objections to the PSR

in this matter.

        So ordered.

        ENTER:

                                                                 s/J. RONNIE GREER
                                                            UNITED STATES DISTRICT JUDGE
